Citation Nr: 1012944	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-16 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a temporary total rating pursuant to 38 
C.F.R. § 4.30 for July 11, 2007, right knee surgery 
requiring convalescence.

2.  Entitlement to a disability rating higher than 10 
percent for right knee retropatellar syndrome.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran had active duty service from September 2000 to 
June 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  

In June 2010, the Veteran was afforded a hearing at the RO 
before the undersigned Veterans Law Judge.  The hearing 
transcript is associated with the record.

The appeal for an increased rating for a right knee disorder 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The probative medical evidence of record indicates that 
the Veteran's June 2007 fall, with patellar tendon tear, and 
the subsequent July 2007 surgery are attributable to her 
service-connected right knee retropatellar syndrome.  

2.  The Veteran's right knee surgery resulted in a 
subsequent period of convalescence from July 11, 2007, to 
December 7, 2007.  





CONCLUSION OF LAW

The criteria for the assignment of a temporary total 
evaluation based on a need for a period of convalescence 
following surgery due to service-connected right knee 
retropatellar syndrome have been met from June 11, 2007, to 
December 7, 2007.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. § 4.30 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2009).  The regulations implementing VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a letter in July 2007, prior to 
adjudication, which informed her of the requirements needed 
to establish entitlement to an increased evaluation and for 
a temporary total rating.  Additional VCAA letters were sent 
to the Veteran in April 2008 and June 2008.

In accordance with the requirements of VCAA, the VA letters 
informed the Veteran what evidence and information she was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  In compliance 
with the duty to notify the Veteran of what information 
would substantiate her claims, the Veteran was informed in 
the April 2008 and in June 2008 letters that an effective 
date would be assigned if either of her claims was granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Veteran was also advised that VA used a published 
schedule for rating disabilities that determined the rating 
assigned and that evidence considered in determining the 
disability rating included the nature and symptoms of the 
condition, the severity and duration of the symptoms, and 
the impact of the condition and symptoms on employment.

The Board concludes that all available evidence that is 
pertinent to the claim decided has been obtained and that 
there is sufficient medical evidence on file on which to 
make a decision on the issues.

Given these matters of record, the Veteran has had a 
meaningful opportunity to participate in the development of 
the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Veteran has been given ample opportunity to present evidence 
and argument in support of her claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 
(2009).

Factual Background

On June 29, 2007, the Veteran fell and ruptured her right 
knee patellar tendon.  She alleges that her service-
connected right knee retropatellar syndrome weakened her 
right knee, which eventually gave away and resulted in a 
tendon rupture.  X-rays taken at that time of the injury 
indicate that there was a complete patellar tendon rupture 
proximal to the tibial tuberosity.  There was also evidence 
of tendinosis, a moderate to large joint effusion and mild 
vastus lateralis muscle strain.  The incident report 
indicates that the Veteran's knee "appeared to give away" 
and she then fell to the ground in pain.  After the fall, 
the Veteran was unable to place any weight on her leg.  

In a July 2007 statement, the Veteran's private treatment 
provider opined that the right knee patellar tendon rupture 
was due to a weak patellar tendon, which was most likely due 
to her service-connected chronic patellar tendonitis.

The Veteran underwent an open repair of her right knee 
patellar tendon with a wire stent placement on July 11, 
2007.  An 18-gauge wire was passed from behind the tibial 
tubercle through the quadriceps tendon and then twisted upon 
itself to provide a wire stent.  The wire was tightened such 
that the Veteran would be able to bring her knee into 90 
degrees of flexion without rupturing the repair or breaking 
the wire.  The Veteran was taken to the recovery room in a 
stable condition. 

A July 19, 2007, post-surgical follow-up note indicates that 
the incision looked good, there was no evidence of 
infection, and the Veteran was achieving approximately 35 to 
40 degrees of flexion.  The Veteran was then referred for 
physical therapy to begin work on her right knee range of 
motion.  An August 2007, physical therapy note indicates 
that range of motion testing demonstrated flexion to 
93 degrees and extension to zero degrees.  Although there 
was pain and swelling in the right knee, knee strength was 
slowly improving.  At that time, her treatment provider 
indicated that he was "very happy" with the Veteran's 
progress.  In September 2007, it was noted that the Veteran 
almost achieved 120 degrees of flexion in her right knee.  
Although an x-ray indicated that the wire was broken, there 
was no indication that it was a problem.  Rather, her 
physician indicated that the wire break allowed the 
Veteran's knee to bend and the right knee was definitely 
intact. 

Upon VA examination in October 12, 2007, the Veteran alleged 
that she was unable to bend her knee due to the damage to 
ruptured tendon and subsequent corrective surgery.  However, 
she declined the examiner's offer to reschedule the 
examination until after the hardware had been removed from 
her knee.  The Veteran indicated that she "intermittently, 
yet frequently," made use of a brace and two crutches to 
assist her in walking.  The examiner noted that her gait was 
antalgic.  The Veteran's functional limitations included 
that the she was only able to stand for an hour and walk for 
half a mile.  Her right knee disability was characterized by 
giving away, limitation of motion, warmth, redness, swelling 
and tenderness.  There was no evidence of instability, 
stiffness, weakness, episodes of dislocation or subluxation, 
locking, effusion, abnormal weightbearing or flare-ups.  
Additionally, there was no evidence of loss of bone or part 
of a bone or ankylosis.  As noted, the Veteran was unable to 
engage in range of motion testing due to her recent surgery.  
At the time of the examination, the Veteran indicated that 
she was in physical therapy, twice a week, and she was 
scheduled for the removal of the hardware in her knee within 
a week.  X-rays demonstrated a large cerclage wire 
traversing the anterior knee from the quadriceps tendon 
superiorly to the anterior tibial tubercle, which was 
presumably the residual of the patellar tendon rupture 
repair.  Although the cerclage wire was not intact, the 
examiner opined that the Veteran's right knee radiographic 
report was otherwise unremarkable.  The Veteran was 
diagnosed as having right knee retropatellar pain syndrome, 
status post patellar tendon rupture repair.  The examiner 
characterized the effects of the Veteran's right knee 
disability and surgery on her activities of daily living as 
severe due to the ruptured tendon and the need for a total 
leg brace and crutches when ambulating outside the home.  
Additionally, the effects of her right knee disability and 
tendon rupture on the Veteran's general occupation were 
characterized as significant.  

The wire was removed from the Veteran's right knee on 
October 18, 2007.  The pre-operative report notes that the 
Veteran exhibited flexion to over 120 degrees.  The 
December 2007 post-operative note reflects that the 
Veteran's recovery was going "beautifully."  At that time, 
the Veteran's physician indicated that she could resume 
work, except for "squatting, kneeling, climbing, or any 
exposure to altercation as a prison guard, until she is 9 
months from the date of her injury."   

The Veteran's physician has provided a statement indicating 
that the Veteran was unable to work from July 2, 2007, to 
December 7, 2007.  The Veteran's employer has submitted that 
she was out of work due to a medical reason from June 30, 
2007, to December 9, 2007.  The Veteran returned to work on 
light duty status on December 10, 2007, a Monday.  Her light 
duty position lasted through April 3, 2008, and thereafter 
she was returned to regular duty as a correctional officer.

A March 2008 treatment note indicates that the Veteran's 
right knee surgery had been successful.  At that time, it 
was noted that her range of motion was improving and she was 
working on her leg strength.

Although the Veteran requested that she be afforded an 
additional VA examination on her May 2008 VA Form 9, she 
failed to report for the examination scheduled in June 2009.

In June 2010, the Veteran testified that her service-
connected right knee disability was productive of pain, 
decreased strength, and swelling.  Additionally, she was no 
longer able to run or exercise as much as she was used to, 
which has contributed to weight gain.  The Veteran denied 
that her right knee disability currently results in any 
occupational impairments.  

Analysis of the Claim for Temporary Total Rating

The Veteran seeks a temporary total rating following an open 
repair of her right knee patellar tendon with wire stent 
placement.  The probative medical evidence of record 
indicates that the Veteran's June 29, 2007, fall and 
subsequent right knee tendon rupture is attributable to her 
service-connected right knee retropatellar syndrome.  
Accordingly, a temporary total rating is warranted for the 
Veteran's five month period of convalescence, effective from 
July 11, 2007, the date of her right knee surgery, through 
December 7, 2007, the day she was medically cleared to 
return to work.  

A total rating will be granted following hospital discharge, 
effective from the date of hospital admission and continuing 
for a period of 1, 2, or 3 months from the first day of the 
month following such hospital discharge if the hospital 
treatment of the service-connected disability resulted in 
(1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe post-operative 
residuals such as incompletely healed surgical wounds, 
stumps or recent amputations, therapeutic immobilization of 
one major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); (3) immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

Pursuant to 38 C.F.R. § 4.30(b), extensions of 1, 2, or 3 
months beyond the initial 3 months may be made under § 
4.30(a)(1), (2), or (3) and extensions of 1 or more months 
up to a 6 month period may be made under § 4.30(a)(2) or 
(3).

The Court has held that notations in the medical record as 
to the Veteran's incapacity to work after surgery must be 
taken into account in the evaluation of a claim brought 
under the provisions of 38 C.F.R. § 4.30.  See Seals v. 
Brown, 8 Vet. App. 291, 296-297 (1995); Felden v. West, 11 
Vet. App. 427, 430 (1998). 

Convalescence has been defined as "the stage of recovery 
following an attack of disease, a surgical operation, or an 
injury."  Felden v. West, 11 Vet. App. 427, 430 (1998) 
(citing Dorland's Illustrated Medical Dictionary).  The 
Court in Felden also defined recovery as "the act of 
regaining or returning toward a normal or healthy state."  
Id. (citing Webster's Medical Desk Dictionary 606 (1986)).  
Furthermore, the Court has noted that the term 
"convalescence" does not necessarily entail in-home 
recovery.  Felden, supra. at 430 (rejecting VA Secretary's 
argument that the term "convalescence" requires housebound 
medical status).

As noted, the Veteran fell and tore her right knee patellar 
tendon on June 29, 2007.  At that time, service connection 
was in effect for right knee retropatellar syndrome.  She 
alleges that her service-connected right knee retropatellar 
syndrome weakened her right knee such it gave away on June 
29, 2007, and resulted in a tear of the patellar tendon.  
Repair of the Veteran's right knee patellar tendon tear 
required surgery on July 11, 2007.  In support of her claim, 
the Veteran has submitted a statement from her orthopedist, 
who has opined that the patellar tendon was most likely 
weakened and subsequently torn due to the Veteran's service-
connected disability.  Accordingly, the Board finds that the 
July 2007 surgery was the result of treatment for an injury 
attributable to a service-connected disability.  38 C.F.R. 
§ 4.30 (a).  

The record also demonstrates that the July 2007 surgery 
resulted in a period of convalescence.  The Veteran's 
physician has submitted that the Veteran was unable to work 
from July 2, 2007, to December 7, 2007.  See October 30, 
2007, private treatment provider statement.  

The record does not indicate that post-surgical instructions 
included a prescribed period of convalescence nor is there 
any evidence of severe post-operative residuals, necessity 
for house confinement, or necessity for continued use of a 
wheelchair.  However, the October 2007 VA examiner noted 
that the Veteran required the use of a total leg brace and 
crutches when ambulating outside the home and physical 
therapy notes indicate a need to strengthen the knee.  The 
Court has held that convalescence does not require a 
homebound status and the Board must consider the Veteran's 
incapacity to work in determining claims filed under 38 
C.F.R. § 4.30.  Felden, supra.  After considering the 
Court's holdings in Felden and Seals, the Board finds that 
the Veteran's physician's recommendation to not return to 
work until December 7, 2007, sufficient to meet the 
"convalescence" period in 38 C.F.R. § 4.30(a)(1).  See 
Felden, supra.; Seals, supra.   The Board, therefore, grants 
a temporary total rating the period beginning on July 11, 
2007, the date of the right knee surgery, through December 
7, 2007, the date that the Veteran was medically cleared to 
return to work.  38 C.F.R. § 4.30; Id.

In sum, the Veteran's July 2007 surgery is deemed to be 
treatment for her service- connected right knee disability.  
Additionally, the surgery resulted in approximately a five 
month period of convalescence such as to warrant the award 
of a temporary total rating under 38 C.F.R. § 4.30.  
Accordingly, the Veteran is entitled to a temporary total 
rating for convalescence from July 11, 2007, through 
December 7, 2007.


ORDER

A temporary total disability rating under 38 C.F.R. § 
4.30(a), based on a need for convalescence following right 
knee surgery is granted from July 11, 2007, to December 7, 
2007, subject to the statutes and regulations governing the 
payment of monetary awards.



REMAND

In view of the Veteran's factual allegations of the post-
accident severity of the right knee disorder, the Board has 
determined that an updated examination must be conducted.  
Although the Veteran was scheduled for a June 2009 
clarifying VA examination to ascertain the severity of her 
right knee disorder, she failed to report.  

Due to her failure to appear for the previously scheduled 
examination, the Veteran is admonished that while no action 
is required of her until further notice is obtained, the 
conduct of the efforts as directed in this remand, as well 
as any other development directed by the RO, is necessary 
for a comprehensive and correct adjudication of her claim.  
38 C.F.R. § 3.655(b).  

While the VA is obligated to assist a claimant in the 
development of a claim, there is no duty on the VA to prove 
the claim.  If a claimant wishes assistance, she cannot 
passively wait for it in circumstances where he should have 
information that is essential in obtaining or developing 
relevant evidence.  Wamhoff v. Brown, 8 Vet. App. 517 
(1996); Wood v. Derwinski, 1 Vet. App. 190, reconsidered, 1 
Vet. App. 406 (1991).  Under the law, a claimant for VA 
benefits has the specific responsibility to present and 
support the claim.  38 U.S.C. §  5107(a). 

The Veteran's cooperation in the RO's efforts is both 
critical and appreciated.  However, she is further advised 
that his failure to report for any scheduled examinations 
without good cause may result in the claim being considered 
on the evidence now of record or denied.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for a right knee 
disorder that is not evidenced by the 
current record.  The Veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO/AMC should then obtain these 
records and associate them with the 
claims folder.  

2.  The RO/AMC will afford the Veteran a 
medical examination, to be conducted by 
a qualified physician, to ascertain the 
severity of the service-connected right 
knee  disorder.  The Veteran's claims 
folder, and a copy of this remand, must 
be reviewed by the examiner in 
conjunction with the examination, and 
the examiner must acknowledge this 
receipt and review in any report 
generated as a result of this remand.  
The examination must include any 
diagnostic tests or studies, including 
radiological studies, that are deemed 
necessary for an accurate assessment.

The examiner must conduct an 
examination of the right knee and 
provide a diagnosis for any 
pathology found.  The examiner must 
also provide the range of motion 
for the joint, and document all 
functional limitations due to pain, 
weakness, abnormal movement and 
incoordination, excess 
fatigability, and any other 
relevant factors noted at 38 C.F.R. 
§§ 4.40 and 4.45; see DeLuca v. 
Brown, 8 Vet. App. 202, 205 (1995).

3.  The RO/AMC should take such 
additional development action as it 
deems proper with respect to the claims, 
including the conduct of any other 
appropriate VA examinations, and follow 
any applicable regulations and 
directives implementing the provisions 
of the VCAA as to its notice and 
development.  Following such 
development, the RO/AMC should review 
and readjudicate the claims.  See 38 
C.F.R. § 4.2 (If the findings on an 
examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.).  
If any such action does not resolve the 
claims, the RO/AMC shall issue the 
Veteran a Supplemental Statement of the 
Case.  Thereafter, the case should be 
returned to the Board, if in order.
 
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


